DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts, Lee et al. (US 2020/0118283) discloses acquiring (210) a real target length corresponding to the target points of an object and calculating (220) an image target length corresponding to the real target length from an input image.  A distance is estimated (230) from a distance estimating apparatus to the object, based on the real target length, the image target length, and the focal length.  The real target length is acquired in which the real target length based on the image target length and the lane line appearing in the input image are calculated.
Tang et al. (US 2020/0217656) discloses a method and an apparatus for measuring a distance using a vehicle-mounted camera, a storage medium, and an electronic device.  The method includes: calibrating a camera based on camera calibration images to obtain a camera parameter; detecting parallel lane lines to obtain a vanishing point of the parallel lane lines according to the detected parallel lane lines; calculating a pitch angle of the camera according to the camera parameter and the vanishing point; determining information of an object to be detected in an image captured by the camera; and calculating a distance from the object to be detected to the camera and a size of the object to be detected according to the information of the object to be detected, the pitch angle of the camera, and the camera parameter.
The closest prior arts, as mentioned above and other closest prior arts, Kim et al. (US 2020/0180656) and Aragon et al. (US 2020/0238991), alone or in combination, fail to explicitly disclose a method comprising: identifying, by circuitry, in a first image including at least a of the first line and a second distance of the a third line corresponding to each row of pixels of a second plurality of rows of pixels in the first image from the image-capturing device based on at least a focal length of the image- capturing device and a third width of [[a]]the third line corresponding to each row of pixels of the second plurality of rows of pixels, wherein the third width is estimated based on at least the plurality of lines and each row of pixels of the second plurality of rows of pixels; and storing, by the circuitry in a memory, a distance data set including at least the first distance, the second distance, and the third distance, wherein a fourth distance of a first object from a second object is predicted based on the stored distance data set and a second image of the first object, as amended, render the claims allowable over prior arts.
capturing, by an image-capturing device of a vehicle device installed in a vehicle, a first image of a first object; detecting, by a processor of the vehicle device, a bottom edge of the first object based on the first image; identifying, by the processor, a first row of pixels in the first image corresponding to the detected bottom edge; and predicting, by the processor, a first distance of the first object from the vehicle based on a distance value, wherein the distance value is retrieved, based on the first row of pixels, from a distance data set stored in a memory of the vehicle device, and wherein the stored distance data set is estimated using steps comprising: identifying, in a second image including at least a plurality of lines, a second plurality of rows of pixels corresponding to the plurality of lines, wherein a first line of the plurality of lines is at a known distance from a second line of the plurality of lines; estimating a of the first line and a third distance of the third line corresponding to each row of pixels of a third plurality of rows of pixels in the second image from the second object based on at least a third width of the third line corresponding to each row of pixels of the third plurality of rows of pixels and one of the first line or the second line, wherein the distance data set further includes at least the second distance and the third distance, as amended, render the claims allowable over prior arts.
A system, comprising: an image-capturing device configured to: capture a first image of a first object; and a processor configured to: detect a bottom edge of the first object based on the first image; identify a first row of pixels in the first image corresponding to the detected bottom edge; and Page 14 of 19Application No. 16/453,451 Reply to Office Action of October 20, 2020 predict a first distance of the first object from a vehicle based on a distance value, wherein the distance value is retrieved, based on the first row of pixels, from a distance data set stored in a memory, and wherein the stored distance data set is estimated using steps comprising: identifying, in a second image including at least a plurality of lines, a second plurality of rows of pixels corresponding to the plurality of lines, wherein a first line of the plurality of lines is at a known distance from a second line of the plurality of lines; estimating a second distance of the first line and a third distance of the third line corresponding to each row of pixels of a third plurality of rows of pixels in the second image from the second object based on at least a third width of [[a ]]the third line corresponding to each row of pixels of the third plurality of rows of pixels and one of the first line .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818.  The examiner can normally be reached on Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        2/4/2021